DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-01-05 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 4, 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morino et al (US 2020/0264672, effectively filed 2019-02-18) in view of Shih et al. (US 2010/0165567).

Regarding claim 1 Morino discloses:
A portable electronic device, comprising: 
a mainframe computer comprising a base  (e.g. 12 FIG.1) and a receiving recess (e.g. section of 12 between 12a and 12b FIG.2A) concavely formed on a top surface of the base (see FIG.2B);
an upper cover portion (e.g. 14 FIG.2A) pivotally connected to the base through the pivot device;
a screen portion (e.g. 18 FIG.2A) located on the upper cover portion;
a decorative plate (e.g. 28a FIG.2A) disposed on the top surface of the base, and arranged between the receiving recess and the screen portion (e.g. between 30 and 14 shown FIG.2A), a plurality of vent holes (e.g. 26 FIG.3) being formed and  distributed on the decorative plate (e.g. 
a sliding cover (e.g. 22 FIG.2C) slidably disposed on the top surface of the base (covering e.g. the top of 28 shown FIG.2A), covering the receiving recess, a part of the decorative plate and a part of the vent holes (shown by arrows FIG.2C) formed on the part of the decorative plate (e.g. described paragraph [0042], shown e.g. FIG.2A); 
at least one electrically-controlled driving device, comprising: 
an electric motor (e.g. motor described paragraph [0116]); and 
a linkage set (e.g. 40 FIG.2C) that is connected to the electric motor and the sliding cover (shown FIG.2C, described paragraph [0116]), wherein the electric motor drives the linkage set to linearly slide (sliding along the line of 40b FIG.2C) the sliding cover along the top surface of the base (as shown between e.g. FIG.2A-FIG.2C) so that the sliding cover is allowed to cover the vent holes and expose the vent holes from the base (indicated e.g. FIG.2C),
wherein when the sliding cover is linearly slid away from the screen portion (e.g. bottom of 22 moves in a line along 40 FIG.2B-FIG.2C), the sliding cover exposes the part of the vent holes on the decorative plate (e.g. 22 uncovering 28a,26 FIG.2B).
Morino does not explicitly disclose:
a keyboard device having pressing keys disposed on the sliding cover 
Shih teaches:
a pivot device (e.g. 31 FIG.2)
an upper cover portion (e.g. 10 FIG.2) pivotally connected to the base through the pivot device (shown e.g. FIG.2)

a decorative plate (surface with 23 FIG.2) disposed on the top surface of the base, and arranged between the receiving recess and the screen portion (as indicated e.g. FIG.3A), a plurality of vent holes being formed and distributed on the decorative plate (shown e.g. FIG.2), respectively, each of the vent holes penetrating through the decorative plate to be in communication with the receiving recess (indicated via arrows FIG.4, described paragraph [0024]);
a sliding cover (e.g. 30 FIG.1) slidably disposed on the top surface of the base (e.g. sliding along 21 FIG.2), covering the receiving recess (e.g. 30 fitting over 20 shown FIG.3A), a part of the decorative plate and a part of the vent holes formed on the part of the decorative plate (shown e.g. FIG.2);
a keyboard device (e.g. 30 FIG.2) having pressing keys (e.g. 32 FIG.2) disposed on the sliding cover (sliding shown FIG.3B, FIG.3C)
wherein when the sliding cover is linearly slid away from the screen portion (e.g. along 21 FIG.3A-FIG.3C), the sliding cover exposes the part of the vent holes on the decorative plate (shown e.g. FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Shih as pointed out above, in Morino, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: increased 

Regarding claim 4 Morino as modified discloses:
the sliding cover slides linearly in relation to the mainframe computer through the cooperation of a guide rail or a roller (guide rail 40b shown FIG.2C).

Regarding claim 5 Morino as modified discloses: 
the mainframe computer further comprises a fan device (e.g. 30 FIG.2A) that is disposed in the receiving recess (shown FIG.2A), wherein the base is formed with a plurality of air inlet holes (e.g. plural 26 shown FIG.3), and the air inlet holes are in communication with the vent holes (e.g. 12c paragraph [0042]) through the receiving recess (as described paragraph [0042]), and the fan device produces airflows introduced from the air inlet holes to the vent holes (see also paragraph [0042]).
Morino does not explicitly disclose:
the air inlet holes are distributed on one bottom surface of the base being opposite to the top surface,
Shih teaches:
wherein the base (e.g. 20 FIG.4) is formed with a plurality of air inlet holes (e.g. 26 FIG.4), the air inlet holes are distributed on one bottom surface (shown FIG.4) of the base being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Shih as pointed out above, in Morino, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: increased effectiveness of removing heat (paragraph [0024]), to increase the ease with which the air may enter the housing (paragraph [0025]) and moving air from the bottom of the device up through and out the top of the device improves the flow field design of the device (paragraph [0009]).

Regarding claim 9 Morino as modified discloses:
the mainframe computer further comprises: 
a sensing unit (“angle sensor” paragraph [0116]); and 
a controlling unit (e.g. motor, paragraph [0116]) disposed within the receiving recess, and electrically connected to the at least one electrically-controlled driving device and the sensing unit (as described paragraph [0116]), wherein when the upper cover portion is rotated to trigger the sensing unit in relation to the base (as described paragraph [0116]), the controlling unit controls the at least one electrically-controlled driving device to move the sliding cover to cover the vent holes and expose the vent holes from the base according to a trigger instruction of the sensing unit (as described paragraph [0116]).

Claims 2, 3, 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morino et al (US 2020/0264672, effectively filed 2019-02-18) in view of Shih et al. (US 2010/0165567) in further view of Chang et al. (US7719826).

Regarding claim 2 Morino as modified discloses:
the electric motor is fixedly disposed within the receiving recess (e.g. 42 as part of the drive mechanism shown in 28 FIG.2A), and the at least one electrically-controlled driving device further comprises a guide frame that is disposed in the receiving recess (shown FIG.2A), fixedly connected to the base and the electric motor, and formed with a position-limiting space therein (shown e.g. FIG.2A); and 
the linkage set comprises a stud (e.g. 42a FIG.2A) and a linear moving member (e.g. 42b Fig.2a), and the stud is coaxially fixed to a rotating shaft of the electric motor (e.g. 42a fixed to 24b as shown FIG.2A, described paragraph [0116]), and rotatably located in the position-limiting space (shown e.g. FIG.2A), and the linear moving member is on the stud, and movably limited within the position-limiting space, for linearly moving in relation to the stud in a linear direction which is parallel to the rotating shaft of the electric motor (e.g. along the arc indicated FIG.2C)
Morino does not explicitly disclose:
screwed
Chang teaches:
screwing (col 7 line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chang as pointed out above, in Morino, as one having ordinary skill in the art would have would have recognized the teaching, 

Regarding claim 3 Morino as modified discloses:
the linkage set comprises moving the sliding cover with the gear wheel in a linear direction (gearing motion of 22 described paragraph [0116]), wherein the linear direction is perpendicular to a rotating shaft of the electric motor (e.g. the shafts of Morino shown extending left to right, while 22 moves vertically, shown e.g. FIG.2C, FIG.3)
Morino does not explicitly disclose:
a toothed rack and a gear wheel, the gear wheel is coaxially fixed to a rotating shaft of the electric motor, and is engaged with the toothed rack, the toothed rack is connected to the sliding cover
Chang teaches:
a toothed rack (e.g. 616 toothed surface col 7 lines 6-8 FIG.6) and a gear wheel (e.g. 614 FIG.6 with toothed mating surface col 7 lines 6-8), the gear wheel is coaxially fixed to a rotating shaft of the electric motor (e.g. direct drive described col 6 line 53), and is engaged with the toothed rack (shown FIG.6), the toothed rack is connected to the sliding cover (via 620 FIG.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chang as pointed out above, in 

Regarding claim 7 Morino as modified discloses:
cover the vent holes and expose the vent holes from the base (shown e.g. FIG.2A-FIG.2C)
Morino does not explicitly disclose:
a controlling unit disposed within the receiving recess, and electrically connected to the at least one electrically-controlled driving device and the keyboard device, wherein when one of the pressing keys of the keyboard device is triggered, the controlling unit controls the at least one electrically-controlled driving device to move the sliding cover according to an instruction of the one of the pressing keys
Chang teaches:
a controlling unit (“electronically control” col 3 line 53) disposed within the receiving recess (e.g. “circuits” col 3 line 19), and electrically connected to the at least one electrically-controlled driving device (e.g. 604 FIG.6) and the keyboard device (e.g. 302 FIG.3), wherein when one of the pressing keys of the keyboard device (“switch” col 3 line 52) is triggered, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chang as pointed out above, in Morino, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:” allowing top access to removable media drive, other mechanisms commonly used to access removable media drives may be eliminated. Further use of integrated access cover may allow access to other internal devices which may include, for example, a hard drive, a memory card, a memory port, a processor, a network card, or a graphics card” (e.g. to provide not only thermal access to the cooling device as Morino, but also to other components of the electronic device) (col 3 lines 56-62).

Regarding claim 8 Morino as modified discloses:
the sliding cover is moved to cover the vent holes and expose the vent holes from the base (shown e.g. FIG.2A-FIG.2C)
Morino does not explicitly disclose:
at least one electrically-controlled driving device is two in number, and the electrically-controlled driving devices are oppositely disposed within the receiving recess, wherein the 
Chang teaches:
at least one electrically-controlled driving device is two in number (e.g. one on left and one on right shown FIG.6), and the electrically-controlled driving devices are oppositely disposed within the receiving recess (as shown FIG.6), wherein the controlling unit synchronously controls the two electrically-controlled driving devices to move the sliding cover together (“drive mechanism 604 is configured to translate an integrated access cover (not shown here) over x-translation path 320” col 6 lines 29-31)
a controlling unit (“electronically control” col 3 line 53) disposed within the receiving recess (e.g. “circuits” col 3 line 19), and electrically connected to the at least one electrically-controlled driving device (e.g. 604 FIG.6) and the keyboard device (e.g. 302 FIG.3), wherein when one of the pressing keys of the keyboard device (“switch” col 3 line 52) is triggered, the controlling unit controls the at least one electrically-controlled driving device to move the sliding cover according to an instruction of the one of the pressing keys (described col 3 line 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chang as pointed out above, in Morino, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:” allowing top access to removable media drive, other mechanisms commonly used to access removable 

Regarding claim 10 Morino as modified discloses:
The portable electronic device of claim 1, 
Morino does not explicitly disclose:
the electric motor is a stepping motor or a servo motor
Chang teaches:
the electric motor is a stepping motor or a servo motor (as described col 6 line 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chang as pointed out above, in Morino, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:” allowing top access to removable media drive, other mechanisms commonly used to access removable media drives may be eliminated. Further use of integrated access cover may allow access to other internal devices which may include, for example, a hard drive, a memory card, a memory port, a processor, a network card, or a graphics card” (e.g. to provide not only thermal access to the .

Response to Arguments
Applicant's arguments filed 2022-01-05 have been fully considered but they are not persuasive.
Regarding the arguments with respect to Morino: the office action above points out where Morino discloses some of the limitations added in amendment, however the limitations not disclosed by Morino are taught by Shih as was indicated in the response after final.
Applicant argues that, because Morino is concerned with quality of external appearance, that there could be no motivation to modify the vent holes, it is however noted that the structure utilized by Shih in order to achieve the ventilation of the device disclosed therein, with the difference between the two being the direction of ventilation, and so there would be no change in the quality of the external appearance of the device, unless applicant is arguing that placing the keyboard above the vent would decrease the external appearance. If so, it must be noted that in either case the keyboard must be present in order to provide some form of information input, and there is no clear indication that mere movement of the keyboard from a non-mobile portion of the housing to a mobile portion of the housing would negatively affect the external appearance of the device. Furthermore, Shih is quite clear that placing the keyboard on the mobile portion of the housing above the vents as opposed to its location in Morino improves the cooling efficiency of the components that are no longer covered by the keyboard.

In addition, applicant’s arguments focus on the physical combinability of the prior art, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references disclose/teach moveable housing features as those of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841